Citation Nr: 0004330	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-24 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from November 1985 to 
April 1989.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
total rating for compensation based upon individual 
unemployability.  The Board remanded this claim in December 
1997, July 1998, and August 1999.  The requested development 
has been accomplished, and the case has been returned to the 
Board for further appellate review.


FINDINGS OF FACT

1.  The appellant has a high school education and has had 
occupational experiences as a tow truck operator and a line 
mechanic.

2.  The appellant is service connected for degenerative disc 
disease, L4-L5, L5-S1, evaluated as 60 percent disabling.

3.  The appellant's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
due to service-connected disability is not warranted.  38 
U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he cannot work because of his 
service-connected degenerative disc disease, L4-L5, L5-S1.  
He claims that he cannot stand or sit for long periods of 
time and cannot work more than four hours in a day.  

Total disability ratings for compensation purposes based on 
individual unemployability may be assigned where the combined 
schedular rating for the veteran's service-connected 
disabilities is less than 100 percent when it is found that 
such disorders are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any non-service-connected disorders.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).

Under 38 C.F.R. § 4.16(a) (1999), specific schedular 
standards must be met in order to warrant the award of a 
total disability rating based on individual unemployability 
due to service-connected disabilities.  Those criteria are as 
follows:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided [t]hat, if there 
is only one such disability, this 
disability shall be ratable at 60 percent 
or more, and that, if there are two or 
more disabilities, there shall be at 
least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more. . 
. .  It is provided further that the 
existence or degree of non- service- 
connected disabilities or previous 
unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service- 
connected disabilities render the veteran 
unemployable.

(Emphasis in original.)

In this case, service connection has been established for 
degenerative disc disease, L4-L5, L5-S1, evaluated as 60 
percent disabling.  Thus, the appellant has a disability 
ratable at 60 percent, and he meets the schedular 
requirements for a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 4.16(a).

The Court has held that the record must reflect some factor 
which takes a particular case outside the norm in order for a 
claim for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 
C.F.R. §§ 4.1, 4.15 (1992)).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  Id.  "A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  
Id.  Moreover, it must be noted that the veteran's advancing 
age and non-service-connected disabilities may not be 
considered in determining individual unemployability.  See 38 
C.F.R. §§ 3.341(a), 4.19 (1999); Van Hoose, 4 Vet. App. at 
363; Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

The appellant has a high school education and has had 
occupational experiences as a tow truck driver and line 
mechanic.  The appellant reported last working on a full-time 
basis in March 1995.

A June 1995 VA outpatient treatment report reveals that the 
appellant reported chronic low back pain with muscle spasms 
and right lower extremity cramps.  He stated that he had 
numbness and tingling on an intermittent basis on the top of 
his feet.  The VA examiner stated that the appellant had 
muscle spasm and questionable tenderness at L3-S1.  He had 
full range of motion.  Straight leg raising elicited pain on 
the right.  Sensory examination was normal.  Reflexes were 2+ 
bilaterally.  The diagnostic impression was chronic low back 
pain, rule out lumbosacral spine radiculopathy.  In July 
1995, the VA examiner noted that the physical examination was 
unchanged.  The VA examiner stated that an MRI done in July 
1995 showed moderate to severe degenerative disc disease at 
L2-L3 and L5-S1 and disc herniation at L2-L3.  The MRI also 
revealed early disc degeneration at L3-L4 and L4-L5 disc 
spaces.  There was no evidence of spinal stenosis.  The VA 
examiner entered an impression of chronic low back pain 
secondary to degenerative discogenic disease.

In September 1995, the appellant complained of low back pain 
radiating to his right lower extremity.  He denied bladder, 
bowel, or sensory dysfunction.  The VA examiner noted that 
there was no muscle spasm and questionable tenderness in L4-
S1.  Straight leg raising was negative.  Reflexes were 1+ 
bilaterally.  Motor strength was 5/5 bilaterally.  Sensory 
examination was questionably decreased in the right lower 
extremity over the dorsum of the foot.  In February 1996, the 
appellant reported increased pain in the low back, which 
radiated down both hip joints.  The appellant denied any 
bladder or bowel or sensory dysfunction.  Examination of the 
appellant's back revealed spinal muscle spasm.  There was no 
point tenderness, and range of motion was decreased.  
Straight leg raising was negative.  Reflexes were 2+.  
Sensory examination was normal.  Motor strength was 5/5.  The 
impression was lumbosacral strain.  

In a March 1996 counseling record, a VA counseling 
psychologist stated that the appellant had been seen for 
vocational rehabilitation benefits.  The VA psychologist 
noted that the appellant had been provided vocational 
rehabilitation services previously, but that he had not 
completed any program.  The VA psychologist stated that the 
appellant was in obvious discomfort during the interview.  
The appellant reported that he had injured his neck in a 
work-related accident and had not been able to work since 
March 1995.  He reported that he developed a herniated disc 
at the C3-C4 level.  He complained of difficulty walking, 
sitting, and standing and having leg cramps.  The appellant 
stated that he had right foot drop on walking and was unable 
to twist, bend, or stoop.  The appellant stated that he could 
not go to the grocery store because it required too much 
walking.  He reported that he was in constant pain.  The 
appellant stated that he had difficulty sleeping.  He 
complained of memory and concentration loss and frequent mood 
swings.  He reported that he had fatigue.

The VA psychologist stated that based upon the interview, 
that the appellant had a significant impairment, which had 
not been overcome and noted, "In fact, unless the veteran's 
medical condition stabilizes, he will continue to be 
considered infeasible."  In a March 1996 letter, the VA 
psychologist informed the appellant that his disabilities 
prevented him from preparing for, obtaining, or maintaining a 
training program or employment.

The appellant underwent a VA examination in May 1996.  The 
appellant reported low back pain and pain radiating down the 
legs and into the foot.  The VA examiner stated that there 
were no postural abnormalities and no fixed deformity of the 
spine.  Examination of the musculature of the back revealed 
moderate paravertebral muscle spasm especially on the right 
lower thoracic and lumbar area.  Flexion was 54 degrees, 
extension was 20 to 30 degrees, left lateral flexion was 
24 degrees, right lateral flexion was 18 degrees, and 
rotation to the left and right was 25 degrees.  The VA 
examiner noted that the appellant had pain on all movements.  
Neurologic examination revealed that the patellar reflexes 
were 3+/4 bilaterally and Achilles was 2+/4 bilaterally.  
There was no evidence of sensory or motor strength loss and 
no muscle atrophy.  The VA examiner noted the results from 
the July 1995 MRI.  The diagnosis was moderate to severe 
degenerative disc disease at L2-L3, L5-S1, with disc 
herniation noted at L2 and L3.

The VA examiner noted that during the course of the 
examination, that the appellant exhibited spasms in his right 
thigh and had to get up and move about on several occasions.  
The VA examiner stated that the appellant reported that on 
rare occasions he would have an incontinent bowel movement.  
The VA examiner determined that there was no significant 
impairment at the time.  Deep tendon reflexes in the upper 
extremities were unremarkable.  The patellar reflexes were 
noted to be hyporeflexic and were 3+/4 bilaterally.  The 
Achilles were 2+/4 bilaterally.  The diagnosis was moderate 
to severe degenerative disc disease L2-L3 with early disc 
degeneration L3-L4, L4-L5.  X-rays taken at that time of the 
lumbosacral spine revealed intervertebral narrowing at L2-L3 
and L4-S1 with eburnation of the endplates.  The impression 
was spondylosis.

In a September 1996 VA outpatient treatment report, the 
appellant reported low back pain and pain in the right upper 
quadrant.  The appellant described the pain as constant and 
irritating and stated that it would lead to cramping and 
numbness in his legs resulting in incapacitation.  He rated 
his pain at a seven on a scale from one to 10.  The appellant 
stated that he had been employed as a tow truck driver but 
had not been able to work since March 1995 due to pain.  He 
noted that there was a workman's compensation review in 
progress.

The appellant was admitted for the three week chronic pain 
program at a VA facility for chronic pain syndrome in 
September 1996.  Upon physical examination, the appellant's 
neurologic examination was completely normal.  There was some 
mild decreased sensation in the right L4 distribution.  There 
was tenderness in the left lumbar area.  Straight leg raising 
was positive on the right with 45 degrees.  The VA examiner 
noted that the appellant had no problems or complications 
during this hospitalization.

The appellant had an RO hearing in November 1996.  He stated 
that the pain had increased in his back and that it would 
radiate from his back to his right hip and down his right 
leg.  He stated that this type of pain occurred daily, and 
that the numbness in his right leg was constant.  The 
appellant noted that he had undergone treatment at the pain 
clinic and that the TENS unit had given him some relief.  The 
appellant stated that his attitude had been affected by the 
pain and that he was short tempered.  He stated that he could 
not stand or sit for too long-that he had to get up and do 
things.  The appellant stated that he graduated from high 
school and had no other training other than that which was 
taught to him while in service, which did not involve special 
skills.

In a November 1996 VA outpatient treatment report, the 
appellant reported chronic back pain, which radiated to the 
right leg.  He noted that the trigger point injections had 
resulted in some improvement.  Strength was tested in the 
lower extremities.  He had 5/5 in the right lower extremity 
and 3 and 4+/5 in the right leg.  The assessment was lumbar 
pain with radiculopathy and degenerative disc disease.  The 
VA examiner stated that the appellant should do no lifting 
greater than 15 pounds, that he should not sit or stand 
continuously for greater than 45 minutes and that he should 
not do frequent bending.

The record reflects that the appellant reapplied for 
vocational rehabilitation in April 1997.  In July 1997, he 
underwent redevelopment testing.  The vocational evaluator 
noted that the appellant had a high school degree and had 
taken some short-term electronic courses in service and had 
worked as a tow truck operator and line mechanic.  The 
vocational evaluator noted the appellant's service-connected 
disability of degenerative disc disease, L4-L5, L5-S1 and 
that the appellant had had a work-related accident in which 
he injured his neck and now had a herniated disc at C3-C4.  
The vocational evaluator stated that the appellant had last 
worked in March 1995 "until a cervical injury (Worker's 
Compensation claim) prevented his return to work."

The appellant reported that he was limited in lifting and 
carrying objects which were 10 to 15 pounds and that he could 
not do any prolonged standing, sitting, or walking.  He 
reported that he had limitation of motion in his neck and low 
back.  He was limited with twisting, turning, crawling, 
climbing, etc.  The appellant reported muscle cramping in his 
legs and his right leg occasionally giving out on him.  He 
stated that he had occasional sharp pains down the right leg, 
which had caused bowel incontinence.  The appellant reported 
concentration problems, depressed mood, feelings of 
claustrophobia, low self esteem, and low initiative to follow 
through on things he needed or wanted to do.  The appellant 
underwent psychological testing.  The vocational evaluators 
noted that the appellant was given responsibilities to 
undertake to assist with the determination of a vocational 
rehabilitation plan, but that the appellant had made very 
little effort.  They stated that by the third appointment, it 
was becoming apparent that the appellant was not functioning 
psychologically at a level that would allow a vocational 
rehabilitation plan to be developed, even if a goal suitable 
to his physical limitations could be identified.

The vocational evaluators (there were two of them) made the 
following determination:

During the course of this Redevelopment 
Counseling[,] a vocational goal was not 
confirmed.  [The appellant's] physical 
and psychological conditions 
significantly limit his functioning at 
this time.  Although he has completed the 
Pain Program and learned to better cope 
with the chronic pain, it has not 
significantly increased his physical 
functioning.  His psychological status is 
limiting his ability to participate in 
exploring or making any vocational plans.  
Mental health counseling may improve his 
functioning, but it remains questionable 
if he would be vocationally feasible then 
with his numerous limitations.  It would 
appear that [the appellant] is not 
feasible at this time for vocational 
rehabilitation services. . . .

In an August 1997 VA Form 28-1902b, the VA vocational 
rehabilitation counselor stated that based upon the July 1997 
report and a phone conversation, she had determined that an 
employment handicap existed.  She stated that the data 
supported an impairment of employability, and that the 
appellant had not overcome the effects of this impairment.  
She stated that she also determined that the appellant had a 
serious employment handicap.  The counselor determined that a 
vocational goal was not currently feasible for the appellant 
due to the cumulative effect of his disabilities and 
attitude, which constituted a significant impairment to 
employment.

The purposes of the July 1998 remand were to associate the 
appellant's vocational rehabilitation file with the claims 
file and to have the VA counselor who had made the March 1996 
determination of vocational rehabilitation infeasibility 
state an opinion as to whether the appellant's service-
connected degenerative disc disease, L4-L5, L5-S1 rendered 
vocational rehabilitation infeasible.  In an undated response 
to the Board's remand, the VA vocational rehabilitation 
counselor noted that the VA counselor, who had made the March 
1996 determination of infeasibility, was no longer with the 
office.  She stated that she had researched the appellant's 
file in its entirety and noted the March 1996 and August 1997 
determinations that vocational rehabilitation was infeasible 
for the appellant.  As to the August 1997 determination, she 
stated, "[The appellant] was found not feasible for 
vocational rehabilitation services due to his service[-
]connected disabilities."

In the August 1999 remand, the Board asked that the VA 
vocational rehabilitation counselor clarify her undated 
response.  In the undated response, a VA vocational 
rehabilitation counselor had stated that the appellant was 
not found feasible for vocational rehabilitation services due 
to "his service[-]connected disabilities."  The Board noted 
that the appellant is and was service connected for only one 
disability-degenerative disc disease, L4-L5, L5-S1.  The 
vocational rehabilitation counselor was asked to state 
whether the single service-connected disability of 
degenerative disc disease, L4-L5, L5-S1, rendered the 
appellant incapable of performing a substantially gainful 
employment.

In an August 1999 letter, a VA vocational rehabilitation 
counselor stated the following:

[The appellant] was found not feasible 
for vocational rehabilitation services 
due to cumulative effects of his 
service[-]connected disability and non 
service[-]connected disabilities. . . . 
It is not possible to conclude that the 
veteran's infeasibility for vocational 
rehabilitation resulted solely from his 
service[-]connected back condition, 
however, it has been concluded that this 
condition was a significant factor in the 
finding of [s]erious employment handicap 
and the infeasibility determination.

The Board has considered the March 1996 vocational 
rehabilitation determination, the May 1996 VA examination 
report findings, VA outpatient treatment reports, the 
appellant's November 1996 testimony, the August 1997 
vocational rehabilitation determination, the undated and the 
August 1999 determinations by a VA vocational rehabilitation 
counselor, and has determined that the preponderance of the 
evidence is against a finding of individual unemployability 
due to the appellant's service-connected degenerative disc 
disease, L4-L5, L5-S1.

The Board finds that the evidence establishes that the 
appellant sustained an injury to his neck while working as a 
tow truck driver, at which time, he stated that he stopped 
working.  He reported to a VA counselor that he had last 
worked in March 1995 "until a cervical injury [] prevented 
his return to work."  Such statement establishes that the 
appellant's service-connected degenerative disc disease, L4-
L5, L5-S1, is not the sole basis for the appellant's 
unemployability.  Additionally, an August 1997 report, a VA 
vocational rehabilitation counselor stated that the it was 
not feasible for the appellant to undergo vocational 
rehabilitation due to "the cumulative effect of his 
disabilities and attitude."  

The Board concedes that the appellant is unemployable; 
however, it has been determined that the appellant is 
unemployable due to the service-connected degenerative disc 
disease, L4-L5, L5-S1 and nonservice-connected disabilities, 
such as the cervical spine injury and psychological factors.

The Board repeatedly remanded the claim in an attempt to 
determine if the appellant's unemployability was due to the 
service-connected degenerative disc disease, L4-L5, L5-S1, 
standing alone.  Eventually, the determination was clarified 
and a VA vocational rehabilitation counselor stated that 
"[i]t was not possible to conclude that the veteran's 
infeasibility for vocational rehabilitation resulted solely 
from his service[-]connected back condition. . . ."  Such 
evidence is against the appellant's claim that his service-
connected degenerative disc disease, L4-L5, L5-S1 is the sole 
cause of his individual unemployability.  The Board has 
reviewed all the evidence and there is no objective evidence 
that the appellant's service-connected degenerative disc 
disease, L4-L5, L5-S1, alone has precluded him from 
employment.

A total rating based upon individual unemployability due to 
service-connected disabilities is warranted "when there is 
present any impairment in mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  38 C.F.R. § 3.340(a) 
(1999).  Here, the overwhelming evidence reflects that the 
appellant is unable to work, but it reflects that he is 
unable to work due to nonservice-connected disabilities, to 
include a cervical spine impairment and the appellant's state 
of mind, in combination with the appellant's service-
connected degenerative disc disease, L4-L5, L5-S1.  In 
determining a claim for a total rating for compensation based 
upon individual unemployability, nonservice-connected 
disabilities cannot be considered.  Thus, the appellant's 
claim loses.

The Board is aware that a VA vocational rehabilitation 
counselor stated that the appellant's service-connected 
degenerative disc disease, L4-L5, L5-S1 was a "[s]erious 
employment handicap."  However, a finding of such does not 
equate to a finding of individual unemployability or even 
basic eligibility for individual unemployability.  
Additionally, the phrase, "serious employment handicap" is 
a term of art and may exist when there is any level of 
disability, and is based upon the expertise of the vocational 
rehabilitation counselor in evaluating the veteran's ability 
to prepare for, obtain, or retain employment consistent with 
the veteran's abilities, aptitudes, and interests.  See 
38 U.S.C.A. § 3101(7) (West 1991); 38 C.F.R. § 21.52 (1999). 

The Board has weighed all the evidence of record and finds 
that the preponderance of it establishes that the appellant 
is not unemployable due solely to his service-connected 
degenerative disc disease, L4-L5, L5-S1.  Accordingly, a 
total rating for compensation on the basis of individual 
unemployability is not warranted.  38 U.S.C.A. § 5107.

The Board notes that the appellant informed VA that although 
he had applied for Social Security Administration disability 
benefits, that such benefits had been denied.  Thus, such 
records need not be obtained.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

